Part III   DETAILED ACTION
** The present application is being examined under the pre-AIA  first to invent provisions. 
** This office action is responsive to Applicant’s pre-amendment filed June 26, 2020.  Claims 41-60 are pending.  Claims 1-40 were canceled. 

Election/Restriction
 Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

* Group I:  Claims 41-55 are drawn to a semiconductor device, classified in CPC 
       H01L29/7827.
* Group II: Claims 56-60 are drawn to a method of manufacturing a semiconductor
       device, classified in CPC H01L 29/66666.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  Group I and Group II share the special technical feature of comprising a first stack serving as a vertical active region and a second contact serving as the second contact region, the first stack and the second stack being connected together at the bottom, as a laterally extending portion beyond a portion of the vertical active region. However, this special technical feature is not a contribution over the prior art, as evidenced by the cited references of record including Chuang (2015/0357445) at Figures 13 and 1-5, paragraphs 60-64 and 11-31, for comprising a first stack 120A serving as a vertical active region 120A and a second stack 120B serving as the second contact region 120B, the first stack and the second stack being connected together at the bottom, at portion 126 in Fig 13, as a laterally extending portion 126  beyond a portion of the vertical active region 120A.  Therefore, unity of invention is found lacking.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 9Am -5:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822